o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-108872-17 uil the honorable steny h hoyer member u s house of representatives cherrywood lane suite greenbelt md ------------------------- attention dear representative hoyer i am responding to your inquiry dated date on behalf of your constituent ------------------------------- ----------------- contributions act fica_taxes imposed on his nonqualified_deferred_compensation_plan annuity payments i appreciate your concerns about an employer’s employment_tax obligations although we cannot comment on specific taxpayer situations i can provide the following general information raised questions about federal insurance the law imposes fica_taxes on the wages employers pay to employees for employment internal_revenue_code code sec_3101 and sec_3111 fica tax is comprised of two separate taxes old-age survivors and disability insurance social_security_taxes and hospital insurance medicare taxes which are imposed separately on employees and employers code sec_3101 imposes on an employee a tax equal to a percentage of wages received for employment the employee’s share of fica tax sec_3111 imposes on an employer an excise_tax equal to a percentage of wages the employer pays for employment the employer’s share of fica tax sec_3102 requires an employer to collect the employee’s share of fica tax under sec_3101 by withholding the amount of the tax from wages paid conex-108872-17 generally wages are subject_to fica tax when employers actually or constructively pay the wages to employees however a special rule applies for wages deferred under a nonqualified_deferred_compensation_plan a nonqualified_deferred_compensation_plan is an arrangement between an employer and an employee to pay the employee compensation in the future nonqualified_deferred_compensation_plans are generally unfunded arrangements this means the employer’s promise to pay the deferred_compensation benefits in the future is not secured in any manner therefore amounts deferred are subject_to claims by the employer’s creditors thus the risk that an employee may not receive any benefits in the future is an inherent feature of nonqualified_deferred_compensation_plans generally an employer must withhold the employee share of fica and pay the employer share of fica on amounts deferred under a nonqualified_deferred_compensation_plan as of the later of the date on which the employee performs the services that create the right to a deferral or the date on which the amount deferred is no longer subject_to a substantial_risk_of_forfeiture sec_3121 of the code this special rule generally accelerates the timing of fica taxation to the time of deferral thus fica taxation will generally occur before the item of nonqualified_deferred_compensation is includable in income when actually or constructively paid to the employee nonqualified_deferred_compensation arrangements are either account balance plans or nonaccount balance plans you constituent indicated he is receiving benefits under a nonaccount balance plan a nonaccount balance plan does not credit deferred amounts to a particular participants’ individual_account employment_tax regulation sec_31_3121_v_2_-1 there is a special rule for nonaccount balance plans this rule permits an employer to delay including a deferral under the plan for fica tax purposes until the amount deferred is considered reasonably ascertainable it defines reasonably ascertainable as the first date on which the amount form and beginning date of the benefit are known so that its present_value can be computed regulations sec_31 v - e when the present_value of a benefit becomes reasonably ascertainable the present_value amount is subject_to fica tax under some nonaccount balance plans retirement benefits become reasonably ascertainable at the time of retirement the present_value calculation does not consider the probability that an employer will not make payments because of the unfunded status of the plan nor does it consider the risk associated with any deemed or actual investment of the amounts deferred under the plan or similar risks or contingencies regulation sec_31_3121_v_2_-1 conex-108872-17 according to your constituent his employer paid fica_taxes on the present_value of the nonqualified_deferred_compensation benefits in the year he began receiving distributions under the plan as explained above according to the code and regulations this is a proper method of withholding and paying fica_taxes on amounts deferred under a nonqualified_deferred_compensation_plan that is a nonaccount balance plan your constituent is also concerned that the employee share of fica tax on the present_value of his nonqualified_deferred_compensation benefit was included in his income the liability for the employee share of fica tax is on the employee sec_3102 of the code the employer through withholding merely collects the tax_liability of the employee sec_3102 of the code amounts withheld from the employee’s wages for the employee share of fica tax are treated as paid to the employee and repaid by the employee through withholding to satisfy the employee share of fica tax sec_3123 of the code accordingly the amount withheld by the employer as the employee share of fica tax is properly included in the employee’s income regulation sec_31_3401_a_-1 this is different from the situation where the employer pays the employee share of fica tax out of its own funds instead of withholding it from the employee’s wages in that situation the employee must include in income both the amount that the employer should have withheld as the employee share of fica tax and the additional_amount paid_by the employer out of its own funds the intent of code sec_3121 is to impose fica taxation on amounts deferred under a nonqualified_deferred_compensation arrangement when the amounts become vested in the employee that is not subject_to a substantial_risk_of_forfeiture the fact that the employee later receives less than the amount originally deferred or ultimately receives nothing at all does not give a right to a refund of the fica_taxes paid on amounts deferred see 803_f3d_1363 i hope this information is helpful if you have any additional questions please contact me or --------------------- of my office at ------------------ sincerely lynne a camillo branch chief employment_tax branch tege associate chief_counsel
